DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed May 18, 2021. Claims 162-176 are pending. Claims 1-161 have been canceled. New claims 162-176 have been added.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 31-45 have been renumbered claims 162-176 (the Office notes that Applicant has presented a total of 176 claims through various amendments, of the 176, 161 have been canceled).
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element 7(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 176 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim requires “samples collected from a plurality of regions of the gastrointestinal tract,” which refers to a human organism. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 162-165, 169-171 & 174-176 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmerl (US 2,508,690).
In regards to claim 162, Schmerl discloses a device for collecting gastrointestinal samples comprising a collapsed tube-shaped body 6 having an opening 17 wherein said collapsed state is formed by winding or folding said tube-shaped body 6, and
   
    PNG
    media_image1.png
    283
    455
    media_image1.png
    Greyscale

an element 7 that degrades to allow said collapsed tube- shaped body to expand and collect gastrointestinal samples through said opening 17 (see at least figs. 1-5 and col. 3, lines 9-54).  
In regards to Claim 163, Schmerl discloses the device of claim 162, wherein said tube-shaped body 6 is coiled around an axis and degradation of said element 7 gradually uncoils said tube-shaped body 6 to enable collection of a series of gastrointestinal samples from several regions of a gastrointestinal tract (see at least fig. 1 & 3-5).  
In regards to claim 164, Schmerl discloses the device of claim 162, wherein said winding or folding of said tube- shaped body 6 does not invaginate said tube-shaped body 6 (see at least fig. 1 & 3-5).  
In regards to claim 165, Schmerl discloses the device of claim 162, wherein said winding forms a spiral tube-shaped body 6 (see at least fig. 1 & 3-5; col. 3, lines 35-38).  
 	In regards Claim 169, Schmerl discloses the device of claim 162, wherein said tube-shaped body 6 expands from said collapsed state in a radial direction with a length of said tube-shaped body 6 remaining constant (see at least fig. 1 & 3-5).  
In regards to claim 170, Schmerl discloses the device of claim 162, wherein a rate of expansion of said tube-shaped body 6 is inherently controlled by the rate of degradation of said element 7 (see at least fig. 1 & 3-5).  
In regards to Claim 171, Schmerl discloses the device of claim 162, wherein a rate of expansion of said tube-shaped body 6 is inherently controlled by the size of said opening 17 (see at least fig. 1 & 3-5).  
In regards to Claim 174, Schmerl discloses a device for collecting gastrointestinal samples comprising a tube-shaped body 6 coiled around an axis (see at least fig. 1 & 3-5).  
In regards to Claim 175, Schmerl discloses the device in claim 174 wherein said coiling forms a spiral (see at least fig. 1 & 3-5).  
In regards to claim 176, Schmerl discloses a tube 6 comprising samples collected from a plurality of regions of the gastrointestinal tract wherein said collected samples are stored in the tube in the form of a linear array (i.e., by sequentially siphoning, then translating the tube to collect a different sample) (see at least figs. 1-5 and col. 3, lines 9-54).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 166-168 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmerl (US 2,508,690).
In regards to Claim 166, Schmerl discloses the device of claim 162, that fails to explicitly teach a device wherein said folding kinks said tube-shaped body. However, since Schmerl teaches that the tube 6 may be compacted in any suitable manner into a compacted construction having an overall size capable of being swallowed (see at least col. 3, lines 35-40), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Schmerl wherein said folding kinks said tube-shaped body since Schmerl teaches that the tube may be compacted in any suitable manner into a compacted construction having an overall size capable of being swallowed.
In regards to Claim 167, Schmerl discloses the device of claim 162, that fails to explicitly teach a device wherein said folding creases said tube-shaped body. However, since Schmerl teaches that the tube may be compacted in any suitable manner into a compacted construction having an overall size capable of being swallowed (see at least col. 3, lines 35-40), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Schmerl wherein said folding creases said tube-shaped body since Schmerl teaches that the tube may be compacted in any suitable manner into a compacted construction having an overall size capable of being swallowed.
In regards to Claim 168, Schmerl discloses the invention essentially as claimed as discussed above. Schmerl further discloses the tube having an undisclosed diameter and a length of 18 inches to 30 inches to extend into the deodunum (see at least col. 3, lines 30-35).
However, Schmerl does not expressly disclose that the ratio of the length to the diameter of said tube-shaped body when fully expanded is 5 or greater. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Schmerl to have the ratio of the length to the diameter of said tube-shaped body 6 when fully expanded is 5 or greater since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Schmerl would not operate differently with the claimed ratio of the length to the diameter of said tube-shaped body when fully expanded being 5 or greater and since the ratio is intended to control the rate sample collection with the claimed ratio range, the device would function appropriately having the claimed ratio of the length to the diameter of said tube-shaped body when fully expanded being 5 or greater. Further, applicant places no criticality on the range claimed, indicating simply that the tube shaped body comprises an aspect ratio of about 5 or greater (see specification at par 0197).
Claim(s) 172- 173 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmerl (US 2,508,690) in view of Iddan et al. (US 2008/0208077) (“Iddan” hereinafter).
In regards to claim 172, Schmerl discloses the device wherein said element includes time-dependent moisture degradable material, Schmerl discloses the device of claim 162, that fails to explicitly teach a device wherein said tube-shaped body 6 is covered by an acid resistant material. However, Iddan teaches that it is known to provide a device wherein said device is covered by an acid resistant material 16 (see at least figs. 1 & 3-4 and par 0070-0078). Therefore, since Schmerl discloses a tube 6 having multiple openings 17 (see at least fig. 5), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Schmerl wherein said tube-shaped body thereof is covered by an acid resistant material as taught by Iddan in order to control the opening and closing the gates at different locations in the GI tract so as to thereby control the collection of different samples at different locations of the GI tract. 
In regards to Claim 173, Schmerl discloses the device of claim 162, that fails to explicitly teach a device wherein gastrointestinal samples are collected as a linear array within said tube-shaped body.  However, Iddan teaches that it is known to provide a device wherein gastrointestinal samples are collected as a linear array within said tube-shaped body (see at least figs. 1 & 3-4 and par 0070-0078). Therefore, since Schmerl discloses a tube 6 having multiple openings 17 (see at least fig. 5), it would have been obvious to one of orindayr skill in the art at the time Applicant’s invention was filed to provide the device of Schmerl wherein gastrointestinal samples are collected as a linear array within said tube-shaped body as taught by Iddan in order to control the opening and closing the gates at different locations in the GI tract so as to thereby control the collection of different samples at different locations of the GI tract. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,528,429 to Beal et al. discloses a method and device for orally admitting an elongated flexible element in the alimentary canal.
US 3,683,890 to Beal discloses a carrier system for delivery of an end of an elongated member to the upper gastrointestinal tract.
US 5,611,787 to Demeter et al. discloses a method and device for gastric line insertion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791